DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/29/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a signal generation unit” and “a signal receiving unit” in claims 1, 12, and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "output signal" in line 8.  There is antecedent basis for “an output signal” this limitation in the claim. It is unclear if it is the same or different output signal.
Claim 12 recites the limitation "output signal" in line 8. There is antecedent basis for “an output signal” this limitation in the claim. It is unclear if it is the same or different output signal.
Claim 14 recites the limitation "output signal" in line 8.  There is antecedent basis for “an output signal” this limitation in the claim. It is unclear if it is the same or different output signal.
 With respect to claim 7, A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation “the output signals in between have at least one of a starting value and an end value which is identical with the previous signal”, and the claim also recites “the second starting frequency being higher than the first starting frequency” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 2-6, 8-9, 11, and 13 are rejected because of their dependence on rejected claims 1, 12, or 14.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-9 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoor (US 20160131742) in view of Yamashina (US 20160139257). Schoor teaches (claim 1, 12, and 14) a radar sensor (abs, “An angle-resolving FMCW radar sensor”) comprising: a signal generation unit for generating a sequence of output signals having a modulated starting frequency for the generation of a radiated radar signal (para 44, “FIG. 2 illustrates frequency f of a transmission signal over time t, in the form of a series of (fast) frequency ramps (chirps),” and fig 2); and a signal receiving unit for the reception and for the processing of reflected radar signals as received signals (abs, “object angle is determined based on amplitude and/or phase relationships between radar echoes which correspond to different combinations of transmitter and receiver arrays”), said received signals are further processed for the analysis of the received signals (para 42, “The time signals thus obtained are then converted, channel by channel, into corresponding frequency spectra by a fast Fourier transform in a transformation step”), wherein the respective received signals are analyzed by means of Fourier analysis (para 42, “The time signals thus obtained are then converted, channel by channel, into corresponding frequency spectra by a fast Fourier transform in a transformation step”) wherein the sequence of signals comprising at least a first signal having a first starting frequency and a second signal having a second starting frequency, the second starting frequency being higher than the first starting frequency (fig 2 and para 45), (claim 2) from the Fourier analysis, a speed of an object is determined in a direction of a dimension of the sequence of the voltage signals (para 42, “time signals , (claim 3) from the Fourier analysis, a distance of an object is determined in a direction of a dimension of the sequence of the voltage signals (para 21, “time signals thus obtained are then converted, channel by channel, into corresponding frequency spectra by a fast Fourier transform in a transformation step 36. In these frequency spectra, each located object stands out in the form of a peak whose frequency position is a function of the signal propagation time from the radar sensor to the object and back to the radar sensor, and, due to the Doppler Effect, is a function of the relative speed of the object. Based on the frequency positions of two peaks which have been obtained for the same object, but on frequency ramps having different slopes, for example a rising ramp and a falling ramp, distance D and relative speed V of the object in question may then be computed”), (claim 4) the angle of the object is determined by means of a two-dimensional maximum detection and by means of at least one of a phase comparison and a high-resolution-beam-forming of several aerials (abs, “radar echoes of transmitted signals are received in by multiple , (claim 5) the output signals run from F_c-f_band/2 to F c+f band/2 (fig 2), (claim 6) the output signals have a starting value which is raised from output signal to output signal and a raising end value (fig 2), (claim 8) the received reflected radar signals are transformed into a lower intermediate frequency by means of a frequency mixer and are subsequently scanned (para 40, “The radar echoes received by antenna elements 10 through 16 are each decoupled with the aid of a circulator 26 and supplied to a mixer 28, where they are mixed with the transmission signal delivered by oscillator”), (claim 9)  the scanned signal is used for further processing (fig 1, items 34 and 36). (claim 11) the sequence of voltage signals further comprises a third voltage signal having a third starting frequency, the third starting frequency being higher than the second starting frequency, wherein the first starting frequency, the second starting frequency, and the third starting frequency increase in a linear manner (fig 2 and para 44, “FIG. 2 illustrates frequency f of a transmission signal over time t, in the form of a series of (fast) frequency ramps (chirps), each having a deviation F.sub.fast and a time period T.sub.fast”), (claim 12) the sequence of signals comprising at least a first signal having a first end frequency and a second signal having a second end frequency, the second end frequency being higher than the first end frequency (fig 2), (claim 13) the sequence of signals further comprises a third signal having a third end frequency, the third end frequency being higher than the second end frequency, wherein the first end frequency, the second end frequency, and the third end frequency increase in a linear manner (fig 2 and para 44, “FIG. 2 illustrates frequency f of a transmission signal over time t, in the form of a series of (fast) ), (claim 14) the sequence of signals comprising at least a first signal having a first starting frequency and a first end frequency and a second signal having a second starting frequency and a second end frequency, the second starting frequency being higher than the first starting frequency, and the second end frequency being higher than the first end frequency (fig 2). Schoor a sequence of voltage signals rising from a starting frequency are generated as output signal and only every second output signal has a raised starting value and a raising end value, wherein the output signals in between have at least one of a starting value and an end value which is identical with the previous signal (fig 2). Yamashina teaches (claim 1, 12, and 14) a sequence of voltage signals rising from a starting frequency are generated as output signal (para 25, “each of the range observation periods has an up -chirp period during which an applied voltage increases with time and a down-chirp period during which the applied voltage decreases with time”), (claim 7) only every second output signal has a raised starting value and a raising end value, wherein the output signals in between have at least one of a starting value and an end value which is identical with the previous signal (fig 2). It would have been obvious to modify Schoor to include a sequence of voltage signals rising from a starting frequency are generated as output signal because it is expected that the antenna transmits a voltage. It would have been obvious to modify Schoor to include only every second output signal has a raised starting value and a raising end value, wherein the output signals in between have at least one of a starting value and an end value which is identical with the previous signal because it is merely a substitution of a well-known method to transmit chirp signals with no new or unexpected results. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132.  The examiner can normally be reached on Monday - Friday 7:00 a.m.-5 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648